United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5302                                                September Term, 2022
                                                                      1:21-cv-02242-APM
                                                      Filed On: October 6, 2022
Kenneth W. Jones,

              Appellant

       v.

United States of America, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Pillard and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, appellant’s
addendum to his reply brief, the motion to appoint counsel, and the motion for default
judgment and the response thereto, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED that the motion for default judgment be denied. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s order filed
October 25, 2021, be affirmed. Appellant has not raised any argument regarding the
merits of the district court’s dismissal and thus has forfeited any such challenge. See
United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004).
Moreover, even liberally construing his filings, appellant has not shown any error in the
dismissal of his action based on his failure to comply with the pre-filing procedures set
forth in an order of the United States District Court for the Northern District of Ohio,
Jones v. United States, No. 03-cv-1597 (N.D. Ohio Oct. 15, 2003). Cf. Martin-Trigona
v. United States, 779 F.2d 72, 73 (D.C. Cir. 1985) (per curiam) (affirming district court’s
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 21-5302                                                 September Term, 2022

denial of leave to file complaint based on litigant’s failure to comply with filing injunction
entered by United States District Court for the District of Connecticut).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                         Per Curiam


                                                   FOR THE COURT:
                                                   Mark J. Langer, Clerk

                                           BY:     /s/
                                                   Daniel J. Reidy
                                                   Deputy Clerk




                                           Page 2